Citation Nr: 1759223	
Decision Date: 12/20/17    Archive Date: 12/28/17

DOCKET NO.  04-36-150	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1. Entitlement to an initial compensable rating for service-connected bilateral hearing loss.

2. Entitlement to an initial compensable rating for sinusitis prior to October 1, 2013 and a rating in excess of 30 percent thereafter.

3. Entitlement to a rating in excess of 30 percent for residuals of fracture to the right orbital floor with right eye inflammation, pain, and headaches.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Robert A. Elliott II, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1965 to August 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2002 rating decision by the Department of Veterans Affairs (VA) Los Angeles, California Regional Office (RO).

In March 2013, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge; a copy of the hearing transcript is included in the record.

In April 2015, the Board denied the Veteran's claims on appeal.

Thereafter, the appellant appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In April 2017, pursuant to a Joint Motion for Remand (JMR), the Court vacated the April 2015 Board denial and remanded the claim to the Board for action consistent with the terms of the JMR.


FINDINGS OF FACT

1. Since the effective date of the award of service connection, audiometric testing has revealed no worse than Level I hearing acuity in the Veteran's left and right ears.

2. From December 21, 2008 and thereafter, the preponderance of the evidence shows the Veteran's sinusitis has been manifested by near constant, non-incapacitating episodes per year which were manifested by sinus pain and purulent discharge.  There is no lay or medical evidence showing the Veteran required radical surgery or was manifested with chronic osteomyelitis, that his symptoms of sinus pain and purulent discharge continued after repeated surgeries, or that his sinusitis impacts his ability to work.

3. The Veteran had frequent prostrating and prolonged attacks productive of severe economic inadaptability as of October 11, 2016.


CONCLUSION OF LAW

1. The criteria for a compensable rating for bilateral hearing loss have not been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (West 2012); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.85, 4.86, Diagnostic Code 6100 (2017)

2. From December 21, 2008, the criteria for a 30 percent rating, but no higher, have been met for sinusitis.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (West 2012); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.40, 4.97, Diagnostic Code 6513 (2017).

3. From October 11, 2016, the criteria for a 50 percent rating have been met for residuals of right orbital floor with right eye inflammation, pain, and headaches.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (West 201); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.40, 4.97, Diagnostic Code 5299-8100 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

VA's duty to notify was satisfied for the claim before the Board by letter dated January 2008.  See 38 U.S.C. §§ 5102, 5103, 5103A (West 201); 38 C.F.R. § 3.159 (2016).

The record also reflects that VA has made efforts to assist the Veteran in the development of his claim.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records (STRs), VA medical records, private medical records, VA examination reports, and the statements of the Veteran.  

II. Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the primary concern is the present level of disability.  See Brown at 58 (1994). Consideration must be given to staged ratings, which are appropriate when the evidence establishes that the claimed disability manifested symptoms that would warrant different ratings for distinct time periods during the appeal.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

A. Hearing Loss

In September 2002, the AOJ awarded service connection for bilateral sensorineural hearing loss and assigned a noncompensable (zero percent) disability rating pursuant to 38 C.F.R. § 4.85, DC 6100, effective October 23, 2000.  In August 2003, the Veteran disagreed with the initial, noncompensable disability rating assigned to his service-connected hearing disability, which is the basis of this appeal.

Evaluations of bilateral defective hearing range from noncompensable to 100 percent, based upon organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests, together with the average hearing threshold level as measured by pure tone audiometry testing in the frequencies at 1000, 2000, 3000, and 4000 Hertz.  The rating schedule establishes eleven different auditory acuity levels, designated from Level I for essentially normal auditory acuity to Level XI for profound deafness.  38 C.F.R. §§ 4.85, 4.87, Table VI, Diagnostic Code (DC) 6100 (2014).

Summary information accompanying the rating criteria for evaluating audiological disabilities specifically indicates that, except for certain "unusual patterns of hearing impairment," they do not constitute liberalizing provisions.  38 C.F.R. § 4.86 (2017).  The "unusual patterns of hearing impairment" include cases where the pure tone thresholds at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, or where the pure tone thresholds are 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz.  Id.

The evidentiary record contains VA audiological examinations conducted in June 2002, December 2009, and October 2013, which are considered the most competent, reliable, and probative evidence of record.  Indeed, while the additional medical evidence of record, inclusive of VA and private treatment records, show the Veteran has continued to complain of decreased hearing and has received hearing aids for his bilateral hearing impairment, the other medical evidence of record does not contain any audiological examinations used to evaluate the Veteran's hearing acuity during the appeal period.  Additionally, as noted, the Veteran has not identified any outstanding evidence relevant to this claim.  Therefore, the VA examinations are considered the most competent, reliable, and probative evidence of record regarding the severity of his service-connected bilateral hearing loss during the appeal period.

The results of the June 2002 VA examination indicate there was an average pure tone threshold in the Veteran's left ear of 36.25 decibels, with speech recognition of 100 percent, while the average pure tone threshold in the right ear was 36.25 decibels, with speech recognition of 100 percent.  Evaluating these test scores using Table VI shows that the Veteran's hearing acuity is at Level I in his left and right ear, which results in a noncompensable (zero percent) disability rating under Table VII.  See 38 C.F.R. § 4.85, Diagnostic Code 6100 (2017).

The results of the December 2009 VA examination indicate there was an average pure tone threshold in the Veteran's left ear of 51.25 decibels, with speech recognition of 94 percent, while the average pure tone threshold in the right ear was 32.5 decibels, with speech recognition of 96 percent.  Evaluating these test scores using Table VI shows that the Veteran's hearing acuity is at Level I in his left and right ear, which results in a noncompensable (zero percent) disability rating under Table VII.  Id.

The results of the October 2013 VA examination indicate there was an average pure tone threshold in the Veteran's left ear of 40 decibels, with speech recognition of 92 percent, while the average pure tone threshold in the right ear was 32.5 decibels, with speech recognition of 96 percent.  Evaluating these test scores using Table VI shows that the Veteran's hearing acuity is at Level I in his left and right ear, which results in a noncompensable (zero percent) disability rating under Table VII.  Id.  He has not alleged that his hearing has worsened since this last examination and the Board finds that the evidence of record is adequate for rating purposes.

The Board has also considered the Veteran's service-connected hearing loss under 38 C.F.R. § 4.86, for exceptional patterns of hearing impairment.  However, the audiometric evidence of record does not show that the Veteran's bilateral hearing loss fits the requirements of an unusual pattern of hearing impairment, as he does not have a pure tone threshold of 55 decibels or more in all four frequencies in either ear.  Therefore, 38 C.F.R. § 4.86 is not for application in this case.

In summary, the most competent and probative evidence of record shows the Veteran's service-connected bilateral hearing loss, as reflected on Table VII of 38 C.F.R. § 4.85, is entitled to a zero percent disability rating, and no more.  Indeed, the competent and probative evidence of record does not reflect that the Veteran's hearing impairment is manifested by the level of severity needed to be compensable under the rating criteria.

In view of the Court's holding in Fenderson, the Board has considered whether the Veteran is entitled to a "staged" rating for his service-connected bilateral hearing disability.  However, upon reviewing the longitudinal record in this case, the Board finds that, at no time since the filing of the Veteran's claim for service connection, in October 2000, has hearing loss disability been more disabling than as currently rated under this decision.

As regards his bilateral hearing impairment, during the December 2009 examination, the Veteran has reported having difficulty in normal conversational situations, as well as in noisy or stressful situations.  During the October 2013 examination, he reported that his hearing loss affects his daily activities, that background noise interferes with his hearing, and that he cannot hear with background noise or when other people are talking.  Despite this evidence, the functional impairment described by the Veteran does not appear to be exceptional or unusual, but, rather, appears to be of the type that would be a natural consequence of any hearing loss experienced by most members of the general population.  

Consequently, the Board finds that the disability rating assigned in this decision adequately reflects the clinically established impairment experienced by the Veteran.  In making this determination, the Board has carefully considered the Veteran's assertions as to the severity of his hearing loss, and in no way discounts the Veteran's asserted difficulties or his assertions that his bilateral hearing loss should be rated higher.  However, the assignment of schedular disability ratings for hearing impairment is derived by a mechanical application of the rating schedule to the numeric designation assigned after audiometry results are obtained.  Hence, the Board has no discretion in this matter and must predicate its determination on the basis of the results of the audiology studies of record.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992). In other words, the Board is bound by law to apply VA's rating schedule based on the audiometry results.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Accordingly, as the evidence preponderates against the claim for an initial compensable disability rating for the Veteran's service-connected bilateral hearing loss, the benefit-of-the- doubt doctrine is inapplicable, and an increased rating is denied.  See 38 U.S.C.A. § 5107(b); Gilbert, supra.

In this case, the manifestations of the Veteran's hearing loss disability are fully contemplated by the schedular rating criteria. Significantly, there is no medical indication or argument that the applicable criteria are otherwise inadequate to rate the bilateral hearing loss disability during the appeal period.

B. Sinusitis 

In September 2002, the AOJ awarded service connection for sinusitis and assigned a noncompensable (zero percent) disability rating pursuant to 38 C.F.R. § 4.97, DC 6513, effective October 23, 2000.

In August 2003, the Veteran disagreed with the initial noncompensable disability rating assigned to his disability, which is the basis of this appeal.  Thereafter, in June 2014, the RO increased his disability rating to 30 percent, effective October 1, 2013.  The Veteran was notified of the increased rating but he did not withdraw his appeal.  Accordingly, his appeal continues and the Board will evaluate whether a compensable rating is warranted prior to October 1, 2013 and whether a rating higher than 30 percent is warranted thereafter.  See AB v. Brown, 6 Vet. App. 35 (1993).

Sinusitis, including chronic maxillary sinusitis under DC 6513, is evaluated under the General Rating Formula for Sinusitis.  Under the General Rating Formula, a noncompensable rating is warranted for sinusitis that is detected by X-ray only; a 10 percent rating is warranted where there are one or two incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or; three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting; a 30 percent rating is warranted where there are three or more incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or; more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting; and a 50 percent rating is warranted following radical surgery with chronic osteomyelitis, or; near constant sinusitis characterized by headaches, pain and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries. A Note under the General Rating Formula reflects that an incapacitating episode of sinusitis means one that requires bed rest and treatment by a physician.

The pertinent evidence of record reflects that the Veteran's sinusitis is consistently manifested by subjective complaints of congestion, drainage, and green mucous.  At the May 2002 examination, the Veteran reported having difficulty with congestion drainage from his right sinus only but there was no objective evidence of tenderness on percussion of the facial sinuses.  In December 2009, there was objective evidence of tenderness in the right maxillary area, and the Veteran reported that his sinus problems were constant, as they occurred 365 days a year, interfered with breathing through the nose, and were manifested by purulent discharge and pain.  Nevertheless, he stated his episodes were not incapacitating and have not required antibiotic or any other treatment

At the October 2013 VA examination, the Veteran reported having near constant sinusitis, with constant mucous leakage, which was occasionally green.  He also reported that his sinusitis was manifested by headaches, and pain and tenderness along the ethmoid and maxillary sinuses.  The October 2013 VA examiner noted the Veteran's maxillary sinusitis did not require continuous medication for control, but that he experienced 7 or more non-incapacitating episodes of sinusitis over the previous 12 months, with headaches, pain, and purulent discharge.  He also noted the Veteran experienced three or more incapacitating episodes of sinusitis which required prolonged antibiotics and treatment by a physician.  Nevertheless, the October 2013 VA examiner noted the Veteran's sinusitis was not manifested by rhinitis, laryngitis, or any other pharynx condition, and that the Veteran had not had sinus surgery.  Objective examination also revealed a deviated nasal septum, although the examiner noted the obstruction was not complete or at least 50 percent of the nasal passage.

During the March 2013 Board hearing, the Veteran testified that his sinusitis is manifested by pain, headaches, nasal congestion and stuffiness on the right, with occasional purulent, green discharge/mucous and occasional nose bleeds that occur a couple days a week.  Despite these symptoms, the Veteran testified that he has not had treatment during the previous six to 12 months and has never had antibiotic treatment.  He also testified that his sinusitis was dissipating.

The physician who conducted the February 2014 VA examination noted the Veteran's chronic maxillary sinusitis was episodic and related to the appearance of recurrent headaches that were nearly constant and more painful to the right.  The Veteran also reported experiencing purulent, greenish discharge.  The examiner noted, however, that continuous medication is not required to control the sinus condition and that the Veteran's sinusitis disability was not manifested by non-incapacitating episodes, with headaches, pain, and purulent discharge or incapacitating episodes that required prolonged antibiotics and treatment by a physician.  He also noted the Veteran's sinusitis was not manifested by rhinitis, laryngitis, or any other pharynx condition, and that the Veteran had not had sinus surgery.

VA treatment records note the Veteran's diagnosis of sinusitis; however, in October 2000 and January 2004, he denied having discharge/runny nose, pain, stuffiness, a sinus problem, or sinus headaches, without any additional or subsequent complaints relevant to his sinusitis.

At the outset, the Board notes the evidence reflects that the Veteran experiences headaches in conjunction with his service-connected sinusitis and residual right orbital floor disability disabilities.  As a result, in the July 2013 remand, the Board requested that a VA physician opine whether the headaches associated with his sinusitis can be separated or distinguished from those attributable to the right orbital floor disability.

The physician who conducted the October 2013 VA headaches examination opined it is as likely as not that the Veteran's headaches are related to the right orbital fracture, while the physician who conducted the February 2014 VA headaches examination opined that the Veteran's headaches are less likely distinguishable due to the severity, location, and intensity of the headaches, which may be overlapping sinus headaches.

The Court has held that separate ratings may not be assigned for a single manifestation of several separately diagnosed disorders, even though the cause of the different disorders may be distinct.  Chotta v. Peake, 22 Vet. App. 80 (2008); Amberman v. Shinseki, 570 F.3d 1377, 1380-81 (Fed. Cir. 2009).  Given the conflicting medical opinions, the fact that the Veteran first complained of headaches associated with his right orbital floor disability, that sinusitis was granted as secondary to that disability, and that sinusitis is also evaluated based upon other symptoms which do not overlap his residual right orbital floor disability, e.g., sinus pain and purulent discharge, the Board has attributed the Veteran's headaches to his service-connected residual right orbital floor disability and will proceed to evaluate the merits of his increased rating claim.

Turning to the merits of the increased rating claim, the Board notes that the evidence dated from December 21, 2009 to the present shows the Veteran's sinusitis has been manifested by near constant, non-incapacitating episodes per year which were manifested by sinus pain and purulent discharge.  Indeed, at the December 2009 examination, the Veteran reported that his sinusitis episodes were constant and occurred 365 days a year, while, at the October 2013 VA examination, he reported having near constant sinusitis and the examiner noted he had 7 or more non-incapacitating episodes and three or more incapacitating episodes of sinusitis per year.  In addition, while the February 2014 VA examiner stated that the Veteran's sinusitis was episodic, he further noted that the episodes were related to the appearance of recurrent, constant headaches.

While the preponderance of the evidence dated from December 21, 2009 to the present shows the Veteran's sinusitis was near constant, there is no lay or medical evidence showing he required radical surgery or was manifested with chronic osteomyelitis, or that his symptoms of sinus pain and purulent discharge continued after repeated surgeries, which is needed to warrant a 50 percent rating under the general rating formula.  Therefore, the Board finds that, from December 21, 2008 and thereafter, the preponderance of the evidence supports the grant of a 30 percent rating, but no higher as the December 2009 VA examination notes the Veteran's sinusitis episodes were constant and occurred 365 days a year.  

However, the record before the Board does not contain any information or evidence relevant to the frequency of the Veteran's sinusitis episodes and the available evidence does not reflect that the severity of his sinusitis was severe enough to warrant a compensable rating previous to December 21, 2008.  Indeed, at the May 2002 examination, the Veteran reported having difficulty with congestion drainage from his right sinus only but he did not report how often he experienced congestion drainage and there was no objective evidence of tenderness on percussion of the facial sinuses.  Likewise, the VA treatment records dated prior to December 2009 do not contain any information as to the frequency of his sinusitis episodes and, in fact, reflect that the Veteran denied experiencing discharge/runny nose, pain, stuffiness, a sinus problem, or sinus headaches.  See VA treatment records dated October 2000 and January 2004.  Therefore, because the evidence dated prior to December 2009 does not reflect that the Veteran was experiencing one or two incapacitating episodes or three to six non-incapacitating episodes of sinusitis per year, but there was x-ray evidence of sinusitis at the May 2002 VA examination, and the December 2009 VA examination describes incapacitating episodes over the previous 365 days, the Board finds a compensable rating is not warranted prior to December 21, 2008.

In summary, the Board finds the preponderance of the evidence is against the grant of a compensable rating for service-connected sinusitis prior to December 21, 2008, while the preponderance of the evidence supports the award of a 30 percent rating, but no higher, as of December 21, 2008.  In making these determinations, the Board has resolved all reasonable doubt in favor of the Veteran.  See 38 U.S.C.A. § 5107(b); Gilbert, supra.

C. Residuals of a fracture of the right orbital floor with right eye inflammation, pain, and headaches

In September 2002, the AOJ increased the evaluation of residuals of right orbital floor with right eye inflammation, pain, and headaches from 10 percent disabling to 30 percent disabling, effective October 23, 2000. The Veteran subsequently disagreed with this rating determination. 

Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the assigned rating; the additional code is shown after the hyphen.  The provisions of 38 C.F.R. § 4.27  provide that unlisted disabilities requiring rating by analogy will be coded with the first two numbers of the schedule provisions for the most closely related body part and 99.  38 C.F.R. § 4.27.  Here, the hyphenated diagnostic codes indicate that the unlisted muscular-skeletal condition (DC 5299) is rated under the criteria for migraines (DC 8100).  See 38 C.F.R. § 4.20.

Under diagnostic code 8100, a 10 percent disability rating is assigned, where the veteran gets headaches with prostrating characteristics, on average, every two months over the course of several months.  If the headaches with characteristics of prostrating attacks occur, on average, once a month, a 30 percent disability rating will be assigned.  In order to receive 50 percent disability rating, which is the maximum provided under diagnostic code 8100, there must be very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  38 C.F.R. § 4.124 (a), Diagnostic Code 8100 (2017).

Notably, the rating criteria do not define "prostrating."  Nor is there a definition provided by the Court.  See Fenderson v. West, 12 Vet. App. 119 (1999) (in which the Court quotes Diagnostic Code 8100 verbatim but does not specifically address the matter of what is a prostrating attack.).  According to Dorland's Illustrated Medical Dictionary 1554 (31st ed. 2007), "prostration" is defined as "extreme exhaustion or powerlessness."

Similarly, the term "productive of severe economic inadaptability" is not defined by VA regulations.  However, the Court has stated that this term is not synonymous with being completely unable to work, and that the phrase "productive of" could be read to mean either "producing" or "capable of producing" economic inadaptability.  See Pierce v. Principi, 18 Vet. App. 440, 446-47 (2004).

Multiple VA treatment records dated though 2017 detail the Veteran's general complaints of headaches. 

In May 2002, the Veteran attended a general VA examination and stated that through the years he has had pain in the right side of his eye with headaches and dizziness.  He describes the headaches as a feeling of coolness on the right side of his head that can come on with doing heavy or stressful work, or losing sleep.  The examiner diagnosed the Veteran with post-concussion syndrome, with dizziness.

In December 2009, the Veteran attended a VA headaches examination.  The Veteran reported headaches described as sharp and aching pain in the right temporal region brought on by physical exercise, cold weather, and stress.  When headaches occur he has to stay in bed and is unable to do anything.  He experiences headaches on the average of 1 time per day and they last for 24 hour(s).  The examiner confirmed the previously VA established diagnosis of headaches. 

During the March 2013 Board hearing, the Veteran testified that he had constant headaches that are more extreme when he physically exerts himself. 

In December 2013, the Veteran attended a Headaches (including Migraine headaches) Disability Benefits Questionnaire (DBQ) VA examination.  The examiner noted a diagnosis of migraines including migraine variants.  Upon examination, the examiner noted the Veteran experienced constant head pain, pulsating or throbbing head pain, and pain localized to one side of the head.  Further, he also experiences sensitivity to light, sound, and changes in vision.  Duration of head pain was noted as constant and on the right side of the head.  The examiner noted that the Veteran does not have characteristic prostrating attacks of migraine headache pain nor does he have prostrating or very frequent prostrating attacks of non-migraine headache pain.

In February 2014, the Veteran attended a Headaches (including Migraine headaches) DBQ VA examination.  The examiner noted a diagnosis of migraines including migraine variants.  Upon examination, the examiner noted the Veteran experienced constant head pain, and pain localized to one side of the head.  Further, he also experiences nausea, sensitivity to light, sound, and changes in vision.  Duration of head pain was noted as lasting 2 days and on the right side of the head. The examiner noted that the Veteran does not have characteristic prostrating attacks of migraine headache pain nor does he have prostrating or very frequent prostrating attacks of non-migraine headache pain.

In May 2015, the Veteran attended a Headaches (including Migraine headaches) DBQ VA examination.  The examiner noted a diagnosis of tension headaches.  Upon examination, the examiner noted the Veteran experienced constant head pain, pain on both sides of the head, and pain in the frontal region.  Further, he also experiences nausea.  Duration of head pain was noted as lasting less than one day; however, he also reported having a constant headache typically in the frontal region. The examiner noted that the Veteran does not have characteristic prostrating attacks of migraine headache pain nor does he have prostrating or very frequent prostrating attacks of non-migraine headache pain.

In July 2016, the Veteran attended a Headaches (including Migraine headaches) DBQ VA examination.  The examiner noted a diagnosis of headaches.  Upon examination, the examiner noted the Veteran experienced pulsating or throbbing head pain, pain localized to one side of the head, and pain worsening with physical activity.  Duration of head pain was noted as lasting less than one day on the right side of head.  The examiner noted that the Veteran does not have characteristic prostrating attacks of migraine headache pain nor does he have prostrating or very frequent prostrating attacks of non-migraine headache pain.

In October 2016, the Veteran attended a Headaches (including Migraine headaches) DBQ VA examination.  The examiner noted a diagnosis of concussion migraine headaches.  Upon examination, the examiner noted the Veteran experienced constant head pain, pulsating or throbbing head pain, pain localized to one side of the head, and pain worsening with physical activity.  Further, he also experiences sensitivity to light, sound, changes in vision, and sensory changes.  Duration of head pain was noted as constant and on the right side of the head.  The examiner noted characteristic prostrating attacks of migraine headache pain occurring more frequently than once per month.  Further, he noted that the Veteran has very frequent prostrating and prolonged attacks of migraine headache pain.  Finally, the examiner stated that the Veteran's migraines had a functional impact on his ability to work, particularly, limiting the Veteran from working at heights or moving machinery.

Following a review of the record, the Board finds that a rating of 30 percent for the Veteran's residuals of right orbital floor with right eye inflammation, pain, and headaches is warranted prior to October 11, 2016.  In this regard, the Board finds that such symptomatology, to specifically include the numerous examinations noting a lack of characteristic prostrating attacks of migraine headache pain or very frequent prostrating attacks of non-migraine headache pain are similar or like the symptoms contemplated a 30 percent rating.  During this time period there is no evidence of record suggesting that the Veteran suffered from very frequent completely prostrating and prolonged attacks that entails severe economic inadaptability, and therefore a higher rating of 50 percent for this period is not warranted. 

Further, the Board finds that a rating of 50 percent for the Veteran's residuals of right orbital floor with right eye inflammation, pain, and headaches is warranted after October 11, 2016.  In this regard, the Board finds that such symptomatology, to specifically include the October 2016 examiner's note of characteristic prostrating attacks of migraine headache pain occurring more frequently than once per month.  Further, the examiner noted that the Veteran's headaches may impair his ability to work.  The totality of the evidence in the record establishes that the frequency and the severity of the Veteran's headaches as of October 11, 2016, likely rises to the level of pain contemplated for the maximum rating under diagnostic code 8100.  Therefore, a 50 percent disability rating for the Veteran's headaches is warranted as of October 11, 2016.


ORDER

1. Entitlement to an initial compensable rating for service-connected bilateral hearing loss is denied.

2. Prior to December 21, 2008, a compensable rating for sinusitis is denied

3. From December 21, 2008, a 30 percent rating, but no higher, for sinusitis is granted.

4. From October 11, 2016, a 50 percent rating for residuals of right orbital floor with right eye inflammation, pain, and headaches is granted.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


